Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2021 has been entered.  
EXAMINER’S AMENDMENT
3.       An examiner’s amendment to the record appears below.  Should the changes and /or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.3.12.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
4.       Authorization for this examiner’s amendment was given in a telephone interview with Thomas K. Knight, Attorney for Applicant, on 3/11/2021. 
          The application has been amended by the Examiner.  The entire language of all claims is replaced as authorized by the Applicants:

1. (Previously presented) A method of determining loading on a three-phase power distribution system of three supply lines that provides power to load meters, wherein each the three supply lines has one or more of the load meters connected 
connecting a feeder meter to the reference supply line; 
transmitting a timing pulse; 
receiving the timing pulse at the feeder meter connected to the reference supply line; 
determining a time delay feeder meter at the feeder meter connected to the reference supply line, the time delay feeder meter being the delay from receiving the timing pulse at the feeder meter connected to the reference supply line until a landmark value of the power received by the feeder meter connected to the reference supply line;
receiving the timing pulse at each of the load meters; 
determining, for each of the load meters, a time delay load meter that is the delay from receiving the timing pulse at that load meter among the load meters until a landmark value of the power received by that load meter among the load meters, wherein the time delay load meter is determined for a given load meter among the load meters that is connected to one of the three supply lines other than the reference supply line; and determining which of the three supply lines the given load meter is connected to by comparing the time delay load meter determined for the given load meter to the time delay feeder meter for the feeder meter connected to the reference supply line.

2. (Cancelled)  
1, wherein the three phases are further divided into six split-phases.  

4. (Original) The method according to claim 1, wherein the landmark value is identified immediately following receiving the timing pulse.  

5. (Original) The method according to claim 1, wherein the landmark value is a zero crossing of the power provided.  

6. (Previously presented) The method according to claim 1, further comprising transmitting energy consumption data from each of the load meters to an end server, and aggregating the energy consumption data for the load meters for each of the three phases based upon which of the three supply lines each of the load meters is identified as being connected to.  

7. (Currently Amended) The method according to claim 1, further comprising generating an alarm condition when [[the]]an aggregated energy consumption on each of the three phases is unbalanced.

8. (Previously presented) The method according to claim 1, wherein the feeder meter is a first feeder meter, further comprising a second feeder meters connected to one of the three supply lines, wherein a first tower is in communication with the first feeder meter and in communication with a first group of load meters among the load 

9. (Previously presented) The method according to claim 8, wherein among the first tower and the second tower the first feeder meter communicates with only the first tower.  

10. (Previously presented) The method according to claim 8, wherein an overlap subset of the load meters in the load meters is in communication with both the first tower and the second tower, and wherein each load meter in the overlap subset of load meters is assigned to be within one of the first group of load meters and the second group of load meters.  

11. (Previously presented) The method according to claim 10, wherein an overlap load meter within the overlap subset of the load meters is assigned to be within the first group, further comprising which of the three supply lines the overlap load meter 

12. (Previously presented) The method according to method 10, wherein an overlap load meter within the overlap subset of the load meters is connected to the reference supply line.  

13. (Previously presented) The method according to method 10, wherein the second feeder meter is connected to the reference supply line.

14. (Previously presented) The method according to claim 1, further comprising multiple towers each periodically pinging the feeder meter connected to the reference supply line and pinging the load meters to determine which of the three supply lines each of the load meters has been determined to be connected to, further comprising determining after a first ping a particular time delay load meter corresponding to a particular load meter among the load meters and determining that the particular load meter is connected to the reference supply line, and after a second ping substituting the particular time delay load meter determined after the first ping as the time delay feeder meter for determining which of the three supply lines remaining load meters within the load meters are connected to.  


16. (Currently Amended) A system for determining loading on each phase of a three-phase power distribution system of three supply lines, comprising: 5Application No. 15/707,297 Amendment Dated January 18, 2021 Reply to Office Action of September 17, 2020 
load meters each connected to one of three supply lines to receive power from the power distribution system, wherein each of the three supply lines has one or more of the load meters connected thereto, wherein each of the three supply lines carries a different one of three phases, and wherein one of the three supply lines is designated as a reference supply line and the one of the three phases carried by the reference supply line is known and designated as a reference phase within the three phases[[:]];
a feeder meter connected to the reference supply line; 
a wireless transmission device configured to generate a timing pulse receivable by each of the load meters and by the feeder meter, wherein each of the load meters is operable to determine a time delay from receiving the timing pulse at that load meter until a landmark value of the power received by that load meter, each load meter further including a transmission device to transmit the time delay corresponding thereto, wherein the feeder meter connected to the reference supply line determines a time delay feeder meter from receiving the timing pulse at the feeder meter connected to the 
an end server operable to receive the time delay from each of the load meters and to identify which of the three supply lines each of the load meters is connected to by comparing the time delay corresponding to that load meter among the load meters and the time delay feeder meter from the feeder meter connected to the reference supply line, wherein the time delay load meter is determined for a given load meter among the load meters that is connected to one of the three supply lines other than the reference supply line.

17. (Previously presented) The system according to claim 16, wherein time delay load meters are determined for all of the load meters based on comparisons to the time delay feeder meter determined for the feeder meter connected to the reference supply line.  

18. (Previously presented) The system according to claim 16, wherein the wireless transmission device is further configured to transmit energy consumption data from each of the load meters to the end server, and wherein the end server is further operable to aggregate the energy consumption data for the load meters for each of the three phases based upon which of the three supply lines each of the load meters is identified as being connected to.  



20. (Previously presented) The system according to claim 16, wherein the wireless transmission device is a first wireless transmission device, further comprising a second wireless transmission device, wherein the first wireless transmission device and the second wireless transmission devices each periodically pinging the feeder meter connected to the reference supply line and periodically pinging the load meters to determine which of the three supply lines each of the load meters is connected to, wherein after a first ping a particular wireless transmission device among the first wireless transmission device and the second wireless transmission device determines a 
  	  
The Examiner’s amendment has been made in order to place the application in
a condition for allowance.
Allowable Subject Matter 
5.	Claims 1 and 3-20 are allowed. The following is an examiner's statement of reasons for allowance:
In regards to the independent Claims 1 and 16, the teachings of Uram and Deng, either singularly or in combination, show all elements of the claims except a feeder designated as a known reference supply line within the three supply lines,   determining a time delay feeder meter being the delay from receiving the timing pulse at the feeder meter connected to the reference supply line until a landmark value of the power received; determining a time delay load meter delayed from receiving the timing pulse at each load meter among the load meters, the time delay load meter is determined for a given load meter connected to one of the three supply lines other than the reference supply line; and determining which of the three supply lines the given load meter is connected to by comparing the time delay load meter determined for the given load meter to the time delay feeder meter for the feeder meter, in combination with all other limitations in the claim as claimed and defined by applicant.

Response to Arguments
7.	Applicant's arguments, see Applicant Arguments/Remarks, filed 01/18/2021, with respect to amended Claims 1 and 16 have been fully considered and are persuasive. The rejection of the claims of previous Office action 9/17/2020 has been withdrawn in view of the amendments. .
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to LYNDA DINH whose telephone number is (571)270-7150.  The examiner can normally be reached on Mon-Fri between 9AM-6PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/LYNDA DINH/Examiner, Art Unit 2865  

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863